
	
		I
		111th CONGRESS
		1st Session
		H. R. 1876
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Bordallo (for
			 herself and Mr. Bartlett) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  incorporation of Leadership in Energy and Environmental Design (LEED)
		  principles in military construction projects carried out in the United States
		  or overseas, to require a specific goal regarding the use of renewable energy
		  sources on all military installations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military LEEDs Act of
			 2009.
		2.Use of Leadership
			 in Energy and Environmental Design (LEED) principles in military
			 constructionSection 2915 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)Use of LEED
				principles in new constructionIn the case of each military construction
				project or military housing project authorized after September 30, 2009, the
				Secretary of Defense shall require the incorporation of design criteria
				promulgated in the Leadership in Energy and Environmental Design Green Building
				Rating System, as developed by the United States Green Building Council, to
				achieve not less than the silver
				standard.
				.
		3.Expanded use of
			 sustainable materials in military constructionSection 2915(b) of title 10, United States
			 Code, is amended—
			(1)in the subsection
			 heading, by striking Consideration and inserting
			 Special
			 considerations;
			(2)in paragraph (1),
			 by striking consideration of and all that follows through the
			 end of the paragraph and inserting
				
					consideration of the
			 following:(A)The incorporation of energy systems using
				solar energy or other renewable forms of energy.
					(B)The use of sustainable construction
				materials.
					;
				and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)The Secretary concerned shall require that
				contracts for construction resulting from such design include a requirement
				that sustainable construction materials be used if the use of sustainable
				construction materials can be shown to be cost effective. For the purposes of
				evaluating the cost-effectiveness of sustainable construction materials, the
				Secretary concerned shall award weight to cost savings as well as a savings
				through reduced environmental
				impact.
					.
			4.Renewable energy goals
			 in military constructionSection 2911(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)The performance goals required by this
				subsection shall include specific goals to increase the use of renewable energy
				sources on all military installations in the United States and
				overseas.
				.
		
